Grant, J.
{after stating the facts). The defendant city exercised no supervision or control over the construction of this walk. It was done entirely by the board of supervisors under a contract with which the city had nothing to do. The precise question was raised in Thompson v. City of West Bay City, 137 Mich. 94, and decided against the plaintiff’s contention. It is unnecessary to repeat the reasoning of that case.
The judgment is affirmed.
Moore, C. J., and Blair, Montgomery, and Ostrander, JJ., concurred.